Citation Nr: 1644621	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for myelodysplastic syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to February 1964. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript has been associated with the record.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder have been raised by the record in an August 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that he had been treated by a VA doctor in the hematology and oncology section who stated in the treatment records that his myelodysplastic syndrome was caused by the VA blood transfusion.  Hearing transcript, page 7.  He further stated that he still sees this doctor.  Id. at 13.  It appears from the record that the Veteran was diagnosed with myelodysplastic syndrome in April 2010 via a bone marrow biopsy.  Although the RO and the representative both obtained some VA medical records regarding treatment by that doctor, complete treatment records since the blood transfusion in May 2007, to include treatment records during which time the Veteran was receiving treatment by this VA doctor, are not of record.  In fact, since the blood transfusion in May 2007, the only complete VA treatment records in the record are ones dated prior to March 2008, from June 2011 to June 2012, and from September 2014 to September 2015.  Therefore, given the Veteran's longstanding treatment with that doctor in the hematology and oncology section, the AOJ should obtain all VA treatment records from March 2008 to June 2011, from June 2012 to September 2014, and from September 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Houston VA Medical Center from March 2008 to June 2011, June 2012 to September 2014, and September 2015 to the present.

2.  Ask the Veteran to identify the VA doctor that he testified told him that his blood transfusion caused his myelodysplastic syndrome.  After he does so, make sure that all VA authored medical records by this doctor are associated with his claims file.  

In addition, inform this Veteran that he may submit a statement from this doctor, or another of his choosing, regarding the relationship between the May 2007 blood transfusion and the development of myelodysplastic syndrome to support his claim.

3.  Thereafter, the AOJ should undertake any additional development based on the additional evidence of record and readjudicate the claim with consideration of all evidence of record.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







